Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of robbery in the second degree (Penal Law § 160.10 [2] [a]). We reject defendant’s contention that the evidence is legally insufficient to establish that the victim sustained a physical injury within the meaning of Penal Law § 10.00 (9). The victim sustained a one-inch laceration to *1054his wrist that required medical attention and a jammed thumb that swelled and “hurt like hell” for several days, impeding his work (see, People v Sekoll, 254 AD2d 797). We further conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s contention that County Court erred in failing to give an adverse inference instruction is not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Onondaga County Court, Fahey, J. — Robbery, 2nd Degree.) Present — Pine, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ.